 

Exhibit 10.3

 

NATIONAL SEMICONDUCTOR

 

2005 EXECUTIVE OFFICER EQUITY PLAN

 

(as amended effective February 26, 2007)

 

1.

PURPOSE AND OBJECTIVES

 

The National Semiconductor 2005 Executive Officer Equity Plan (the “Plan”) is
designed to align the interests of Executive Officers of National Semiconductor
Corporation with the interests of the Company’s stockholders and to provide
incentives for such Executive Officers to exert maximum efforts for the success
of the Company. By extending to Executive Officers the opportunity to acquire
proprietary interests in the Company and to participate in its success, the Plan
may be expected to benefit the Company and its stockholders by making it
possible for the Company to attract and retain the best available executive
talent and by rewarding them for their part in increasing the value of the
Company’s shares.

 

2.

DEFINITIONS

 

Whenever used in this Plan, the following terms shall have the meaning set forth
below:

 

Award:      The grant of any form of stock, stock option, stock appreciation
right, or performance share units whether granted singly, in combination or in
tandem, to a Participant pursuant to such terms, conditions, performance
requirements, limitations and restrictions as the Committee may establish in
order to fulfill the objectives of the Plan.

 

Award Agreement:      An agreement between the Company and a Participant that
sets forth the terms, conditions, performance requirements, limitations and
restrictions applicable to an Award.

 

 

Board:

The board of directors of the Company.

 

 

Code:

The Internal Revenue Code of 1986, as amended.

 

Committee:   The committee appointed by the Board to administer the Plan.

 

Common Stock:   The Company’s common stock, par value $0.50 per share.

 

Company:    National Semiconductor Corporation (“NSC”) a Delaware corporation,
and any corporation in which NSC

 

--------------------------------------------------------------------------------



controls directly or indirectly more than fifty percent (50%) of the combined
voting power of voting securities.

 

Disability:      Inability to perform any services for the Company and eligible
to receive disability benefits under the standards used by the Company’s
disability benefit plans or any successor plan thereto.

 

Effective Date:  The date this Plan is approved by the Company’s stockholders.

 

 

EOIP:

The Company’s Executive Officer Incentive Plan.

 

 

Exchange Act:

Securities Exchange Act of 1934, as amended.

 

Executive Officer:   Employees of the Company identified as the Company’s
executive officers in the Company’s annual report on Form 10-K filed with the
Securities and Exchange Commission.

 

Exercise Price:  Price at which a share of Common Stock may be purchased by a
Participant pursuant to the exercise of an Option.

 

 

Fiscal Year:

The fiscal year of the Company.

 

Grant Date:      With respect to an Award, the date that the Award was granted.

 

Immediate Family:   Parents (including step-parents), spouses, children
(including step-children and adopted children) and siblings (including
step-siblings.)

 

Non-Qualified Stock Option:   Option to purchase shares of Common Stock that is
not intended to be an incentive stock option, as that term is defined in the
Code.

 

 

Option:

Non-Qualified Stock Option.

 

Participant:     An Executive Officer to whom an Award has been made under the
Plan.

 

Performance Goals:  The goal(s) (or combined goals) determined by the Committee
(in its discretion) to be applicable to a Participant with respect to an Award.
As determined by the Committee, the Performance Goals applicable to an Award may
provide for a targeted level or levels of achievement using one or more of the
business criteria specified in Section 6. The Performance Goals may differ from
Participant to Participant and from Award to Award.                   

 

Performance Share Units:  Awards to be made under the conditions specified in
Section 8.

 

2

 

--------------------------------------------------------------------------------



Retirement:      Permanent termination of employment with the Company and (a)
age is either sixty-five (65) or age is at least fifty-five (55) and years of
service in the employ of the Company is ten (10) or more, and (b) the
terminating employee has certified to the Chief Financial Officer of the Company
that he or she does not intend to engage in a full-time vocation; provided
however, that the Committee may in its discretion waive the obligation to
deliver a certification that the terminating employee does not intend to engage
in a full-time vocation.

 

 

Secretary:

The Secretary of the Company.

 

Stock Appreciation Right:  Awards granted to a Participant pursuant to Section
9.

 

3.

ADMINISTRATION

 

3.1    The Committee.      The Plan shall be administered by the Committee. The
Committee shall consist of not less than two (2) directors who shall be
appointed from time to time by, and shall serve at the pleasure of, the Board.
The Committee shall be comprised solely of directors who both are (a)
“non-employee directors” under Rule 16b-3 under the Exchange Act, (b) “outside
directors” under Section 162(m) of the Code; and (c) “independent directors” as
required by the listing standards of the New York Stock Exchange.

 

3.2    Authority of the Committee.  It shall be the duty of the Committee to
administer the Plan in accordance with the Plan’s provisions. The Committee
shall have all powers and discretion necessary or appropriate to administer the
Plan and to control its operation, including, but not limited to, the power to
(a) approve which Executive Officers shall be granted Awards, (b) prescribe the
terms and conditions of the Awards, (c) interpret the Plan and the Awards, (d)
adopt such procedures and subplans as are necessary or appropriate to permit
participation in the Plan by Executive Officers who are foreign nationals or
employed outside of the United States, (e) adopt rules for the administration,
interpretation and application of the Plan as are consistent therewith and (f)
interpret, amend or revoke any such rules.

 

3.3    Decisions Binding.  All determinations and decisions made by the
Committee and the Board pursuant to the provisions of the Plan shall be final,
conclusive, and binding on all persons, and shall be given the maximum deference
permitted by law.

 

3

 

--------------------------------------------------------------------------------



 

Exhibit 10.3

 

4.

SHARES SUBJECT TO THE PLAN

 

4.1    Number of Shares. Subject to adjustment as provided in Section 4.3, the
total number of shares available for issuance under the Plan shall not exceed
3,000,000 which may be unissued shares, or shares acquired by the Company,
either on the market or otherwise. The total number of shares of Common Stock
that may be delivered upon exercise of Options that may be granted under this
Plan shall not exceed 1,000,000 and the total number of shares of Common Stock
that can be delivered under the Plan in connection with Performance Share Units
and upon settlement of Stock Appreciation Rights shall not exceed 2,000,000.

 

4.2    Expired Awards. If an Award is forfeited, cancelled, terminates, expires,
or lapses for any reason, any shares of Common Stock subject to such Award shall
again be available to be the subject of an Award, except as determined by the
Committee. Any shares of Common Stock withheld for tax purposes upon payment of
an Award shall not again be available to be subject to an Award.

 

4.3    Adjustments in Awards and Authorized Shares. In the event that there is
any change in the shares of the Company through any dividend or other
distribution (whether in the form of cash, shares of Common Stock, other
securities, or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of shares of Common Stock or other securities of the
Company, then the number of shares of Common Stock that may be delivered under
the Plan, the number, class, and price of shares of Common Stock subject to
outstanding Awards, and the numerical limits of Section 4.1 shall be
appropriately adjusted by the Committee. Notwithstanding the preceding, the
number of shares of Common Stock subject to any Award shall always be a whole
number.

 

5.

ELIGIBILITY

 

Awards may be granted under the Plan only to Executive Officers of the Company.
No Executive Officer shall have the automatic right to receive an Award under
this Plan. Once having been selected to receive an Award, an Executive Officer
has no right to be selected to receive a future Award.

 

6.

PERFORMANCE GOALS

 

Performance Goals shall identify one or more business

 

criteria, which may include any of the following:

 

 

--------------------------------------------------------------------------------



 

Exhibit 10.3

 

Financial Business Criteria:

 

Net income

Earnings per share

Debt reduction

Cash flow

Stockholder return

Revenue

Return on investment

Revenue growth

Return on invested capital

Return on net assets

Return on equity

Profit before tax

Gross operating profit

Profit after tax

Return on research and development investment

Market capitalization

Margin

Total stockholder return

                

Performance Goals based on financial business criteria may be set on a pre tax
or after tax basis, may be defined by absolute or relative measures, and may be
valued on a growth or fixed basis.

 

Strategic and Operational Business Criteria:

                

Quality improvements

Market Share

Cycle time reductions

Reduction in product returns

Manufacturing improvements and/or efficiencies

Customer satisfaction improvements

Strategic positioning programs

Compensation/review program improvements

Business/information systems improvements

Expense management

Infrastructure support programs

Customer request date performance

Human resource programs

New product revenue

New product releases

Customer programs

Operational and strategic programs

Technology development programs

 

7.

STOCK OPTIONS

 

7.1   Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted to Executive Officers at any time and from time to time as
determined by the Committee in its sole discretion. The Committee shall
determine the number of shares of Common Stock subject to each Option, provided,
however that no one individual may receive a grant of more than 250,000 Options
in any one Fiscal Year.

 

7.2   Award Agreement. Each Option shall be evidenced by an Award Agreement that
shall specify the Exercise Price, the expiration date of the Option, the number
of shares of Common Stock to which the Option pertains, and such other terms and
conditions as the Committee, in its discretion, shall determine. The Committee
may provide that Options become exercisable in installments. The terms of the
Award

 

--------------------------------------------------------------------------------



Agreement need not be identical for all Participants or for each Option granted.

 

7.3   Exercise Price. The Exercise Price for each Option shall be the closing
price of the Common Stock on the New York Stock Exchange on the date the Option
grant was approved by the Committee. If there is no trading on such date, the
Grant Date shall be the next date on which the New York Stock Exchange is open
for trading and the Exercise Price shall be determined accordingly.

 

7.4   Term.The maximum term of any Option shall be six years and one day from
the Grant Date. Subject to these limits, the Committee shall provide in each
Award Agreement when each Option expires and becomes unexercisable.

 

7.5   Performance Requirements.The Committee may establish performance
requirements for exercisability of Options. Performance requirements may be set
based upon the achievement of Performance Goals or other specific performance
objectives (Company-wide, divisional, or individual.)

 

 

7.6

Exercisability of Options.

 

 

7.6.1

Except as provided in Section 10.1.1, an Option may not be exercised to any
extent, either by the person to whom it was granted, the grantee’s transferee,
the grantee’s guardian or legal representative or by any person after the
grantee’s death, unless the person to whom the Option was granted has remained
in the continuous employ of the Company for not less than six months from the
date when the Option was granted. Otherwise, each Option shall be exercisable as
determined by the Committee. Subject to the foregoing, Options shall be
exercisable only after the time vesting requirements specified in the Option
grant have been satisfied and, if applicable, the Committee has certified in
writing that all applicable performance conditions have been met.

 

 

7.6.2

The Committee has the discretion to determine whether Options granted shall be
transferable without consideration to the Participant’s Immediate Family members
or family trusts for the benefit of the Participant’s Immediate Family members.

 

 

6

 

--------------------------------------------------------------------------------



 

Exhibit 10.3

 

 

7.7

Payment of Purchase Price.

 

 

7.7.1

Options shall be exercised by the Participant’s delivery of a notice of exercise
(which may be in electronic form) to the Company’s Stock Administration
department (or such other designee as the Company may identify), setting forth
the number of shares with respect to which the Option is to be exercised,
accompanied by full payment for the shares. The notice shall be given in the
form and manner specified by the Company from time to time.

 

 

7.7.2

Upon the exercise of any Option, the Exercise Price shall be payable to the
Company in full in cash or its equivalent. The Committee, in its sole
discretion, may also permit exercise by tendering previously acquired shares of
Common Stock that have been held by the Participant for at least six months or a
combination of cash and Common Stock held by the Participant for at least six
months. Common Stock tendered in full or partial payment of the Exercise Price
shall be valued on the date of exercise at the opening price of the Common Stock
on the New York Stock Exchange on the date of exercise or, if there shall be no
trading on such date, then on the first previous date on which there was such
trading. As soon as practicable after receipt of a notification of exercise and
full payment for the shares of Common Stock purchased, the Company shall deliver
to the Participant (or to one of the Company’s preferred brokers that is
designated by the Participant), share certificates (which may be in book entry
form) representing such shares.

 

7.8   Termination of Employment.An Option shall terminate and may not be
exercised if the Participant to whom it is granted ceases to be continuously
employed by the Company, except (subject nevertheless to the last sentence of
this Section 7.8): (a) if the Participant’s continuous employment is terminated
for any reason other than (i) Retirement, (ii) Disability, or (iii) death, the
Participant or the Participant’s transferee may exercise the Option to the
extent that the Participant was entitled to exercise such Option at the date of
such termination at any time within a period of three (3) months following the
date of such termination, or if the Participant shall die within the period of
three (3) months following the date of such termination without having exercised
such Option, the Option may be exercised within a period of one year following
the Participant’s death by the Participant’s transferee or the

 

--------------------------------------------------------------------------------



person or persons to whom the Participant’s rights under the Option otherwise
pass by will or by the laws of descent or distribution but only to the extent
exercisable at the date of such termination; (b) if the Participant’s continuous
employment is terminated by (i) Retirement, (ii) Disability, or (iii) death, the
Option may be exercised in accordance with its terms and conditions at any time
within a period of five (5) years following the date of such termination by the
Participant or the Participant’s transferee, or in the event of the
Participant’s death, by the persons to whom the Participant’s rights under the
Option shall pass by will or by the laws of descent or distribution; (c) if the
Participant’s continuous employment is terminated and within a period of ninety
(90) days thereafter the Participant returns to the active payroll as an
employee of the Company, the Committee may reinstate any portion of the Option
previously granted but not exercised. Nothing contained in this Section 7.8 is
intended to extend the stated term of the Option and in no event may an Option
be exercised by anyone after the expiration of its stated term.

 

8.

PERFORMANCE SHARE UNITS

 

8.1   Establishment of Performance Share Unit Targets. Subject to the terms and
provisions of the Plan, the Committee, at any time and from time to time, may
establish for the Executive Officers target awards of Performance Share Units in
such amounts as the Committee, in its sole discretion, shall determine. The
Committee shall determine the number of Performance Share Unit targets to be
established for each Participant, provided, however, that no one individual may
have a target of more than 250,000 Performance Share Units established in any
one Fiscal Year.

 

8.2   Performance Share Unit Agreement. Performance Share Units shall be
evidenced by an agreement that shall specify the target number of Performance
Share Units established for the Participant, applicable performance conditions,
the performance period which at a minimum shall be two years, a vesting period
which may or may not run concurrently to the performance period, and such other
terms and conditions as the Committee, in its sole discretion, shall determine.

 

8.3   Performance Conditions. The Committee shall set performance conditions for
Performance Share Units in accordance with this Section 8.3.

 

8.3.1       General Performance Conditions. The Committee may set performance
conditions based upon the achievement of specific performance objectives
(Company-wide, divisional, or individual).

 

8

 

--------------------------------------------------------------------------------



8.3.2       Section 162(m) Performance Conditions. For purposes of qualifying
Performance Share Units as “performance-based compensation” under Section 162(m)
of the Code, the Committee may set performance conditions based upon the
achievement of Performance Goals. The Performance Goals shall be set by the
Committee on or before the latest date permissible to enable the Performance
Share Units to qualify as “performance-based compensation” under Section 162(m)
of the Code. In qualifying Performance Share Units under Section 162(m) of the
Code, the Committee shall follow any procedures determined by it from time to
time to be necessary or appropriate to ensure qualification of the Performance
Share Units under Section 162(m) of the Code (e.g., in determining the
Performance Goals and measuring performance achievement).

 

8.4   Award Determination and Calculation.Awards will be determined at the end
of the performance period if a threshold performance level on the performance
conditions of 50% has been achieved. At the time of Award determination, the
actual number of Performance Share Units earned will be determined, based on
achievement of applicable performance goals. The Committee must determine the
performance level achieved and certify in writing that the performance ratings
and other applicable conditions have been satisfied before Awards can be paid.
The actual number of Performance Share Units that may be earned may range from
50% to 150% of the established target and may not exceed 375,000 for any one
performance period for any one Participant. Awards will be paid in shares of
Common Stock equal to the number of Performance Share Units that has been earned
after the Committee has approved the Award and any applicable vesting period
thereafter has been satisfied.

 

8.5   Transferability. Prior to actual payment of Awards, Participants shall not
have the right to sell, transfer, pledge, assign, or otherwise alienate or
hypothecate any rights to Awards. Any attempted disposition thereof shall be
null and void and of no effect.

 

8.6   Other Conditions.The Committee may impose such other conditions as it may
deem advisable or appropriate in accordance with this Section 8.6.

 

8.6.1       General Conditions.The Committee may set conditions based on
applicable federal or state securities laws or any other basis determined by the
Committee.

 

8.6.2       Termination of Employment. Each Performance Share Unit Agreement
shall provide that any rights to receive shares of Common Stock upon achievement
of

 

9

 

--------------------------------------------------------------------------------



performance conditions shall terminate immediately upon termination of
employment for any reason during the applicable performance and vesting periods;
provided, however, that the Committee may provide that no such termination shall
occur in the event of a termination of employment because of the Participant’s
Retirement, Disability or death, in which event the Committee shall have the
discretion to determine whether and in what amount an Award is payable. Awards
determined by the Committee to be payable upon the Participant’s termination of
employment by reason of death shall be paid to the person or persons to whom the
Participant’s rights pass by will or by the laws of descent or distribution. The
Committee shall have the discretion to determine the effect of all matters and
questions relating to termination of employment, including but not by way of
limitation, the question of whether a termination of employment resulted from a
discharge for cause, and all questions of whether particular leaves of absence
constitute termination of employment.

 

9.

STOCK APPRECIATION RIGHTS

 

9.1   Grant of Stock Appreciation Rights. Subject to the terms and provisions of
the Plan, the Committee, at any time and from time to time, may grant Stock
Appreciation Rights to Executive Officers in such amounts as the Committee, in
its sole discretion, shall determine. The Committee shall determine the number
of Stock Appreciation Rights to be granted to each Participant, provided,
however that no one individual may receive a grant of more than 100,000 Stock
Appreciation Rights in any one fiscal year.

 

9.2   Stock Appreciation Right Award Agreement. Each Award of Stock Appreciation
Rights shall be evidenced by an Award Agreement that shall specify the number of
Stock Appreciation Rights granted, the term, strike price, exercisability,
performance conditions, and such other terms and conditions as the Committee, in
its sole discretion, shall determine.

 

9.3   Term.The Committee shall determine the stated term of each Stock
Appreciation Right granted under the Plan but no Stock Appreciation Right shall
be exercisable more than six years and one day after the Grant Date.

 

9.4   Strike Price.Unless provided otherwise by the Committee, the strike price
per share of Common Stock subject to a Stock Appreciation Right shall be
determined by the Committee and set forth in the Award Agreement; provided
however, the strike price shall not be less than the closing price of the Common
Stock on the New York Stock Exchange on the date the Stock Appreciation Right
was approved by the

 

10

 

--------------------------------------------------------------------------------



Committee. If there is no trading on such date, the Grant Date shall be the next
date on which the New York Stock Exchange is open for trading and the strike
price shall be no less than the closing price of the Common Stock on the New
York Stock Exchange on the Grant Date.

 

9.5   Exercisability. Stock Appreciation Rights shall be exercisable at such
time or times and subject to such terms and conditions as shall be determined by
the Committee; provided however, that except as provided in Section 10.1.1, no
Stock Appreciation Right shall be exercisable until one year after the Grant
Date, and the Committee may provide that Stock Appreciation Rights become
exercisable in installments.

 

9.6   Performance Requirements. The Committee shall establish performance
requirements for exercisability of Stock Appreciation Rights. Performance
requirements may be set based upon achievement of specific performance
objectives (Company-wide, divisional or individual). For purposes of qualifying
Stock Appreciation Rights as “performance-based compensation” under Section
162(m) of the Code, the Committee may set performance requirements based on
achievement of Performance Goals. In such case, the Performance Goals shall be
set by the Committee on or before the latest date permissible to enable the
Stock Appreciation Rights to qualify as “performance-based” compensation under
Section 162(m) of the Code and the Committee shall follow any procedures
determined by it from time to time to be necessary or appropriate to ensure
qualification of the Stock Appreciation Rights under Section 162(m) of the Code.
Stock Appreciation Rights will not be exercisable until the Committee has
certified in writing that the performance requirements have been met and vesting
requirements have been satisfied.

 

9.7   Settlement. Stock Appreciation Rights may be exercised once the Committee
has certified in writing that the applicable performance requirements have been
met and the applicable vesting requirements have been satisfied. If otherwise
exercisable, Stock Appreciation Rights shall be automatically exercised on the
last day of the term of the Stock Appreciation Right, provided the closing price
of the Common Stock on the New York Stock Exchange on the last day of the term
exceeds the applicable strike price of the Stock Appreciation Right. If there is
no trading on the New York Stock Exchange on such date, the closing price on the
immediately preceding trading day on the New York Stock Exchange shall be used
to determine if the Stock Appreciation Right shall be automatically exercised.
Upon exercise of a Stock Appreciation Right, a Participant shall be entitled to
receive an amount in shares of Common Stock equal to (a) the excess of the
closing price on the New York Stock Exchange on the date of exercise of one
share of

 

11

 

--------------------------------------------------------------------------------



Common Stock over the applicable strike price multiplied by (b) the number of
shares of Common Stock in respect of which the Stock Appreciation Right shall
have been exercised. If there is no trading on the New York Stock Exchange on
the date of exercise, the closing price on the immediately preceding trading day
on the New York Stock Exchange shall be used to determine the number of shares
that will be delivered upon exercise. Any amounts that may be due for fractional
shares shall be paid in cash. As soon as possible after exercise, the Company
shall deliver to the Participant (or to one of the Company’s preferred brokers
that is designated by the Participant) share certificates (which may be in book
entry form) representing the shares attributable to the amount due.

 

9.8   Transferability.No Stock Appreciation Right shall be transferable by a
Participant other than by (a) will or by laws of descent and distribution or (b)
if permitted by the Committee, pursuant to a transfer to the Participant’s
Immediate Family member or a trust for the benefit of Participant’s Immediate
Family members. All Stock Appreciation Rights shall be exercisable, subject to
the terms of this Plan, only by the Participant, the guardian or legal
representative of the Participant, any person to whom such Stock Appreciation
Right is transferred pursuant to this Section 9.8, or after the Participant’s
death, the person to whom the rights to the Stock Appreciation Right pass by
will or by the laws of descent or distribution.

 

9.9   Termination of Employment.A Stock Appreciation Right shall terminate and
may not be exercised if the Participant to whom it is granted ceases to be
continuously employed by the Company, except (subject nevertheless to the last
sentence of this Section 9.9): (a) if the Participant’s continuous employment is
terminated for any reason other than (i) Retirement, (ii) Disability, or (iii)
death, the Participant or the Participant’s transferee may exercise the Stock
Appreciation Right to the extent that the Participant was entitled to exercise
such Stock Appreciation Right at the date of such termination at any time within
a period of three (3) months following the date of such termination, or if the
Participant shall die within the period of three (3) months following the date
of such termination without having exercised such Stock Appreciation Right, the
Stock Appreciation Right may be exercised within a period of one year following
the Participant’s death by the Participant’s transferee or the person or persons
to whom the Participant’s rights under the Stock Appreciation Right otherwise
pass by will or by the laws of descent or distribution but only to the extent
exercisable at the date of such termination; (b) if the Participant’s continuous
employment is terminated by (i) Retirement, (ii) Disability, or (iii) death, the
Stock Appreciation Right may be exercised in accordance with its terms and
conditions at any

 

12

 

--------------------------------------------------------------------------------



time within a period of five (5) years following the date of such termination by
the Participant or the Participant’s transferee, or in the event of the
Participant’s death, by the persons to whom the Participant’s rights under the
Stock Appreciation Right shall pass by will or by the laws of descent or
distribution; (c) if the Participant’s continuous employment is terminated and
within a period of ninety (90) days thereafter the Participant returns to the
active payroll as an employee of the Company, the Committee may reinstate any
portion of the Stock Appreciation Right previously granted but not exercised.
Nothing contained in this Section 9.9 is intended to extend the stated term of
the Stock Appreciation Right and in no event may a Stock Appreciation Right be
exercised by anyone after the expiration of its stated term.

 

10.

CHANGE-OF-CONTROL PROVISIONS

 

10.1Impact.Notwithstanding any other provision of the Plan to the contrary,
unless otherwise provided in an Award Agreement, in the event of a
Change-of-Control:

 

10.1.1            any Options and Stock Appreciation Rights outstanding as of
the date such Change-of-Control occurs, and which are not then exercisable and
vested, shall become fully exercisable and vested;

 

10.1.2            the performance conditions imposed under each Performance
Share Unit Agreement shall lapse, and each Participant shall be entitled to
receive shares of Common Stock equivalent to the target number of Performance
Share Units specified in the Performance Share Unit Award Agreement.

 

10.2Definition of Change-of-Control.For purposes of the Plan, a
“Change-of-Control” shall mean the happening of any of the following events:

 

10.2.1            The acquisition by any individual, entity or group (within the
meaning of Section 13(d) (3) or 14(d) (2) of the Exchange Act) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 35% or more of either (x) the then outstanding shares of the
Company’s Common Stock (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
Section 10.2.1, the following acquisitions shall not be deemed to result in a
Change-of-Control: (i) any acquisition directly from the Company, (ii) any
acquisition by the Company, (iii)

 

13

 

--------------------------------------------------------------------------------



any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or (iv)
any acquisition by any corporation pursuant to a transaction that complies with
clauses (i), (ii) and (iii) of Section 10.2.3 below; or

 

10.2.2            individuals who, as of the date hereof, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

10.2.3            the approval by the stockholders of the Company of a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets of the Company or the acquisition of assets of
another corporation (“Business Combination”) or, if consummation of such
Business Combination is subject, at the time of such approval by stockholders,
to the consent of any government or governmental agency, the obtaining of such
consent (either explicitly or implicitly by consummation) unless, following such
Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Company Common Stock
and Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60%,
respectively, of the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any corporation resulting

 

14

 

--------------------------------------------------------------------------------



from such Business Combination or any employee benefit plan (or related trust)
of the Company or any corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

 

10.2.4            approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

 

10.3Change-of-Control Price.For purposes of the Plan, “Change-of-Control Price”
means the higher of (a) the highest reported sales price of a share of Common
Stock in any transaction reported on the New York Stock Exchange during the
sixty (60) day period prior to and including the date of the Change-of-Control;
or (b) if the Change-of-Control is the result of a tender or exchange offer or a
Business Combination, the highest price per share of Common Stock paid in such
tender or exchange offer or Business Combination. To the extent that the
consideration paid in any transaction described above consists all or in part of
securities or other noncash consideration, the value of such securities or other
noncash consideration shall be determined by the Board in its sole discretion.

 

11.

FORFEITURE OF AWARDS

 

Notwithstanding anything in the Plan to the contrary, the Committee may, in its
sole discretion, in the event of serious misconduct by a Participant (including,
without limitation, any misconduct prejudicial to or in conflict with the
Company) or any termination of employment for cause or in the event that a
Participant terminates employment for Retirement and subsequently engages in
full-time employment, or any activity of a Participant in competition with the
business of the Company, (a) cancel any outstanding Award granted to such
Participant, in whole or in part, whether or not vested or deferred, or (b)
following the exercise or payment of an Award within a period specified by the
Committee, require such Participant to repay to the Company any gain realized or
payment received upon the exercise or payment of such Award (with such gain or
payment valued as

 

15

 

--------------------------------------------------------------------------------



of the date of exercise or payment). Such cancellation or repayment obligation
shall be effective as of the date specified by the Committee. Any repayment
obligation may be satisfied in Common Stock or cash or a combination thereof
(valued based upon the opening price of the Common Stock on the New York Stock
Exchange on the date of payment or if there is no trading on the New York Stock
Exchange on such date, the opening price on the immediately preceding trading
day on the New York Stock Exchange), and the Committee may provide for an offset
to any future payments owed by the Company to the Participant if necessary to
satisfy the repayment obligation. The determination of whether a Participant has
engaged in a serious breach of conduct or any activity in competition with the
business of the Company shall be determined by the Committee in good faith and
in its sole discretion. This Section 11 shall have no application following a
Change-of-Control.

 

12.

TERM; AMENDMENT AND TERMINATION

 

12.1Term of the Plan.The Plan shall be effective as of the Effective Date and
shall remain in effect thereafter until terminated by the Company. Awards
outstanding on the Plan’s termination date shall not be affected or impaired by
the termination of the Plan.

 

12.2Amendment. The Board may amend, alter, suspend, discontinue or terminate the
Plan or any portion thereof at any time; provided, however, that no such
amendment, alteration, suspension, discontinuation or termination (a) shall be
made without stockholder approval if such approval is required by applicable
law, regulatory requirement or stock exchange or accounting rules, or if the
Board deems it necessary or desirable to qualify for or comply with any tax,
applicable law, stock exchange, accounting or regulatory requirement, (b) except
as required by applicable law or stock exchange or accounting rules, shall be
made without the consent of the affected Participant, if such action would
impair the rights of such Participant under any outstanding Award or (c) shall
cause an Award qualified as performance-based compensation under Section 162(m)
of the Code to cease to qualify as such. Notwithstanding anything to the
contrary herein, the Committee or Board may amend or alter the Plan in such
manner as may be necessary so as to have the Plan conform to local rules and
regulations in any jurisdiction outside the United States.

 

13.

GENERAL PROVISIONS

 

13.1Representation. The Committee may require each person purchasing or
receiving shares of Common Stock pursuant to an Award to represent to and agree
with the Company in writing that such person is acquiring the shares without a

 

16

 

--------------------------------------------------------------------------------



view to the distribution thereof. The certificates for such shares may include
any legend which the Committee deems appropriate to reflect any restrictions on
transfer.

 

13.2Conditions to Company’s Obligation to Issue Stock. Notwithstanding any other
provision of the Plan or agreements made pursuant thereto, the Company shall not
be required to issue or deliver any certificate or certificates for shares of
Common Stock under the Plan prior to fulfillment of all of the following
conditions:

 

13.2.1            Listing or approval for listing upon notice of issuance, of
such shares on the New York Stock Exchange, Inc., or such other securities
exchange as may at the time be the principal market for the Common Stock;

 

13.2.2            Any registration or other qualification of such shares of the
Company under any state or federal law or regulation, or the maintaining in
effect of any such registration or other qualification which the Committee
shall, in its absolute discretion upon the advice of counsel, deem necessary or
advisable; and

 

13.2.3            Obtaining any other consent, approval, or permit from any
state or federal governmental agency which the Committee shall, in its absolute
discretion after receiving the advice of counsel, determine to be necessary or
advisable.

 

13.3No Limit on Other Arrangements.Nothing contained in the Plan shall prevent
the Company from adopting other or additional compensation arrangements for its
Executive Officers.

 

13.4No Repricings/Regrants/Exchanges/Modifications. The Committee may not grant
new Options, Performance Share Units, or Stock Appreciation Rights in exchange
for the cancellation of any other Award made under this Plan or any other plan
of the Company. Other than in connection with a change in the Company’s
capitalization as provided in Section 4.3, neither the Exercise Price of an
Option nor the strike price of a Stock Appreciation Right may be reduced without
approval of the Company’s stockholders. No material amendments may be made to
the Plan without the approval of the Company’s stockholders.

 

13.5No Contract of Employment.The Plan shall not constitute a contract of
employment, and adoption of the Plan shall not confer upon any Participant or
Executive Officer any right to continued employment, nor shall it interfere in
any way with the right of the Company to terminate the employment of any
Participant or Executive Officer at any time.

 

17

 

--------------------------------------------------------------------------------



13.6Tax Withholding.No later than the date on which an amount first becomes
includible in the gross income of the Participant for federal income tax
purposes with respect to any Award under the Plan, the Participant shall pay to
the Company, or make arrangements satisfactory to the Company regarding the
payment of, any federal, state, local or foreign taxes of any kind required by
law to be withheld with respect to such amount. Unless otherwise determined by
the Committee, withholding obligations may be settled with Common Stock,
including Common Stock that is part of the Award that gives rise to the
withholding requirement, cash, shares of Common Stock previously owned by the
Participant for at least six months duly enclosed for transfer to the Company,
or in any combination of the foregoing. If Common Stock that is part of the
Award is used to settle tax withholding obligations, the value of such Common
Stock may not exceed the maximum withholding rate applicable to the Award. The
obligations of the Company under the Plan shall be conditional on such payment
or arrangements and the Company shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment otherwise due to the
Participant. The Committee may establish such procedures as it deems appropriate
for the settlement of withholding obligations with Common Stock.

 

13.7Governing Law.The Plan, all Award Agreements and all Awards made and actions
taken thereunder shall be governed by and construed in accordance with the laws
of the State of Delaware, without reference to principles of conflict of laws.

 

13.8Nontransferability.Except as otherwise provided in Sections 7.6.2 and 9.8,
Awards under the Plan are not transferable except by will or by applicable laws
of descent and distribution.

 

13.9Rights as Stockholder.No Participant (nor any beneficiary or transferee)
shall have any of the rights or privileges of a stockholder of the Company with
respect to any shares of Common Stock issuable pursuant to an Award (or exercise
thereof), unless and until certificates representing such shares shall have been
issued, recorded on the records of the Company or its transfer agents or
registrars, and delivered to the Participant (or beneficiary or transferee, as
applicable.)

 

13.10 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

 

13.11 Severability.   In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

 

 

18

 

 